DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Matsumoto, US, 7,710,747 B2) fails to teach a switch driving circuit, configured to select and chop at least one switch in the switch circuit according to the synchronizing signal, at a second frequency different from frequency of the sinusoidal AC signal in each state of the synchronizing signal, and to form a sinusoidal shaped chopping signal between the first output and the second output and in combination with the other limitations of the base claim.
As to claim 15, the prior art of record(s) (closest prior art, Matsumoto, US, 7,710,747 B2) fails to teach selecting and chopping at least one switch in the switch circuit by PWM signal, and to provide a sinusoidal shaped chopping signal at output of the switch circuit, wherein the outline of the sinusoidal shaped chopping signal is corresponding to the sinusoidal AC signal and in combination with the other limitations of the base claim.
As to claim 19, the prior art of record(s) (closest prior art, Matsumoto, US, 7,710,747 B2) fails to teach a switch driving circuit, configured to selectively chop at least one switch in the switch circuit at a second frequency, and to form a sinusoidal shaped chopping signal between the first output and the second output, wherein the outline of the sinusoidal shaped chopping signal is corresponding to the sinusoidal AC signal, and wherein the and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 01/15/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-2, 9-16, 19 & 21 and objection of claims 3-8, 17-18 and 20 has been withdrawn based on arguments in said remarks. Examiner acknowledges the correction of drawing figS. 10-11 and amendment to claim 20. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	02/11/2021